



Exhibit 10.4




FORM OF
RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE BOSTON PRIVATE FINANCIAL HOLDINGS, INC.
2009 STOCK OPTION AND INCENTIVE PLAN


Name of Grantee:
 
 
 
No. of Restricted Stock Units:
 
 
 
Grant Date:
 

Pursuant to the Boston Private Financial Holdings, Inc. 2009 Stock Option and
Incentive Plan as amended through the date hereof (the “Plan”), Boston Private
Financial Holdings, Inc. (the “Company”) hereby grants an award of the number of
Restricted Stock Units listed above (an “Award”) to the Grantee named above.
Each Restricted Stock Unit shall relate to one share of Common Stock, par value
$1.00 per share (the “Stock”) of the Company.
By accepting this Award, the Grantee confirms the Grantee’s agreement to all of
the terms and conditions of any agreement between the Grantee and the Company or
any of its subsidiaries that addresses confidentiality obligations and/or
post-employment restrictions on solicitation of employees and customers or
clients. If the Grantee is not a party to any such agreement, by accepting this
Award, the Grantee agrees to the terms and conditions of the Non-Solicitation
and Confidentiality Agreement attached as Exhibit I, hereto (the
“Non-Solicitation Agreement”). The Non-Solicitation Agreement addresses
confidentiality of Company information, post-employment restrictions on
solicitation of employees and customers or clients and other similar matters and
should be reviewed carefully by the Grantee. If this Award is not so accepted
within 30 days of the Grant Date, the Grantee shall forfeit the Award in its
entirety (regardless of whether vested or unvested).
1.Restrictions on Transfer of Award. This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
shares of Stock issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the
Restricted Stock Units have vested as provided in Paragraph 2 of this Agreement
and (ii) shares of Stock have been issued to the Grantee in accordance with the
terms of the Plan and this Agreement.
2.Vesting of Restricted Stock Units. The Grantee shall have no rights to this
Award unless he or she shall have accepted the Award electronically through the
Company’s Stock Plan Administration System. The restrictions and conditions in
this Agreement shall lapse on the Vesting Date or Dates specified in the
following schedule so long as the Grantee remains an employee of the Company or
a Subsidiary on such Dates. If a series of Vesting Dates is specified, then the
restrictions and conditions in Paragraph 1 shall lapse only with respect to the
number of Restricted Stock Units specified as vested on such date.


ACTIVE/88109755.9



--------------------------------------------------------------------------------





Number of
Restricted Stock Units Vested
Vesting Date
 
 
_____________ (100%)
_______________, 20__

3.Termination of Employment. Except as otherwise provided in this Paragraph 3,
if the Grantee’s employment with the Company and its subsidiaries is voluntarily
or involuntarily terminated for any reason prior to the Vesting Date, all
Restricted Stock Units shall immediately and automatically be forfeited.
Notwithstanding the foregoing, if the Grantee’s employment with the Company and
its subsidiaries is terminated (a)(i) due to Grantee’s disability (as determined
by the Administrator), (ii) due to Grantee’s Retirement (as defined in the
Plan), or (iii) by the Company without Cause (as defined below), the Grantee
shall be eligible to vest, with respect to a pro-rated portion of this Award,
calculated based on (A) the number of days from the Grant Date through the date
of the Grantee’s termination of employment, divided by (B) the number of days
from the Grant Date through the Vesting Date, or (b) due to Grantee’s death, the
Restricted Stock Units shall vest with respect to a pro-rated portion of the
Award, calculated based on (A) the number of days from the Grant Date through
the date of the Grantee’s termination of employment divided by (B) the number of
days from the Grant Date through the Vesting Date. The Administrator’s
determination of the reason for termination of the Grantee’s employment shall be
conclusive and binding on the Grantee and his or her representatives or
legatees.
“Cause” means a termination of Grantee’s employment as a result of (i)
conviction of the Grantee of, or plea of guilty or nolo contendere by the
Grantee to, a felony, or (ii) dishonest acts against the Company or any of its
subsidiaries, or (iii) misconduct which is likely to cause financial loss to the
Company or any of its subsidiaries or to cause damage to the business reputation
of the Company or any of its subsidiaries, or (iv) willful or repeated
misconduct or gross neglect constituting bad faith in performing the Grantee’s
duties with the Company, or (v) breach of fiduciary duty involving personal
profit to the Grantee. For purposes of clause (iv), no act, or failure to act,
on the Grantee’s part shall be deemed “willful” unless done, or omitted to be
done, by the Grantee without reasonable belief that the Grantee’s act, or
failure to act, was in the best interest of the Company and any of its
subsidiaries. In the event the Grantee is a party to an employment agreement
with the Company or any subsidiary that contains a different definition of
“cause,” the definition set forth in such other agreement shall be applicable to
the Grantee for purposes of this Agreement and not this definition.
4.Change of Control. Notwithstanding the provisions of Paragraph 3 above, or the
provisions of any agreement between the Grantee and Company or any subsidiary
that is in effect as of the date hereof, in the event of a Change of Control (as
defined in the Plan) or Sale Event (as defined in the Plan) prior to the Vesting
Date, (i) if, in connection with such Change of Control or Sale Event, this
Award is not assumed or continued by the successor entity in such Change of
Control or Sale Event or substituted with a new award of such successor (in
accordance with the Plan), the Restricted Stock Units shall automatically become
vested with respect to a pro-rated portion of the Award calculated based on (a)
the number of days from the Grant Date through the effective date of such Change
of Control or Sale Event divided by (b) the number of days from the Grant Date
through the Vesting Date, and (ii) if this Award is assumed or continued by the
successor entity in such Change of Control or Sale Event or substituted with a
new award of such successor subject to the provisions of the Plan, the
Restricted Stock Units shall vest in accordance with Paragraphs 2 and 3 of this
Agreement (as applicable), subject, in each case, to the terms of the Plan.
5.Issuance of Shares of Stock. As soon as practicable following each Vesting
Date (but in no event later than thirty days after the Vesting Date), the
Company shall (i) issue to the Grantee the number


ACTIVE/88109755.9



--------------------------------------------------------------------------------





of shares of Stock equal to the aggregate number of Restricted Stock Units that
have vested pursuant to Paragraphs 2 or 3 of this Agreement on such date and the
Grantee shall thereafter have all the rights of a stockholder of the Company
with respect to such shares, and (ii) pay in cash to the Grantee an amount equal
to the product of (x) the amount of dividends payable per share of Stock since
the Grant Date and (y) the number of Restricted Stock Units that have vested
pursuant to Paragraph 2 of this Agreement on such date.
6.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.
7.Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event. The Grantee may elect to have, and the Company
shall have the authority to cause, the required minimum tax withholding
obligation satisfied, in whole or in part, by authorizing the Company to
withhold from shares of Stock to be issued or released by the transfer agent a
number of shares of Stock with an aggregate Fair Market Value that would satisfy
the withholding amount due.
8.Section 409A of the Code. This Agreement shall be interpreted in such a manner
that all provisions relating to the settlement of the Award are exempt from the
requirements of Section 409A of the Code as “short-term deferrals” as described
in Section 409A of the Code.
9.No Obligation to Continue Employment. Neither the Company nor any subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any subsidiary to terminate the
employment of the Grantee at any time.
10.Clawback. This Award and any Restricted Stock Units granted hereunder (and
any gains thereon) shall be subject to recovery or “clawback” by the Company if
and to the extent that the vesting of such Restricted Stock Units was determined
or calculated based on materially inaccurate financial statements or any other
material inaccurate performance metric criteria. If the Company or its
subsidiaries terminate the Grantee’s service relationship due to the Grantee’s
gross negligence or willful misconduct (whether or not such actions also
constitute Cause hereunder), which conduct, directly or indirectly results in
the Company preparing an accounting restatement, and/or if the Grantee breaches
any provision of the Non-Solicitation Agreement (or, if applicable, such other
agreement referenced in Paragraph 1 above), any Restricted Stock Units granted
hereunder, whether or not vested, (and any gains thereon) shall be subject to
forfeiture, recovery and “clawback.”
11.Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic


ACTIVE/88109755.9



--------------------------------------------------------------------------------





form; and (iv) authorizes the transfer of the Relevant Information to any
jurisdiction in which the Relevant Companies consider appropriate. The Grantee
shall have access to, and the right to change, the Relevant Information.
Relevant Information will only be used in accordance with applicable law.
12.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.


BOSTON PRIVATE FINANCIAL
HOLDINGS, INC.
 
 
By:
 
 
Title:



13.The foregoing Agreement is hereby accepted and the terms and conditions
thereof hereby agreed to by the undersigned. Electronic acceptance of this
Agreement pursuant to the Company’s instructions to the Grantee (including
through an online acceptance process) is acceptable.


Dated:
 
 
 
 
 
 
Grantee’s Signature
 
 
 
 
 
 
 
Grantee’s name and address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

    
    
    








ACTIVE/88109755.9



--------------------------------------------------------------------------------





General Form


EXHIBIT I (A): NON-SOLICITATION AND
CONFIDENTIALITY AGREEMENT FOR NON-CALIFORNIA RESIDENTS


I acknowledge that I enter into this Non-Solicitation and Confidentiality
Agreement (the “Agreement”) in connection with an award of restricted stock,
restricted stock units or a grant of a stock option (together, an “Award”) that
is made on or about the date of the proposal of this Agreement, pursuant to the
Boston Private Financial Holdings, Inc. 2009 Stock Option and Incentive Plan or
any subsequent stock option and/or restricted stock plan of Boston Private
Financial Holdings, Inc. (together, the “Plan”) and that I shall forfeit the
Award (whether vested or unvested) if I do not execute this Non-Solicitation and
Confidentiality Agreement (the “Agreement”) within 30 days of the grant date of
the Award.
For purposes of this Agreement, the “Company” refers to Boston Private Financial
Holdings, Inc. (“BPFH”) and any and all of its wholly or partially owned
subsidiaries.
In consideration for my eligibility for any Award, I hereby agree as follows:
1.Confidential Information. During my employment with the Company and at all
times thereafter, I shall keep secret and retain in strictest confidence, and
shall not disclose or use, other than in the proper performance of my
responsibilities for the Company, any Confidential Information. “Confidential
Information” means any information, whether or not in writing, concerning the
Company’s business or activities that the Company has not released to the
general public. I acknowledge that all Confidential Information is the property
of the Company. I understand that the term “Confidential Information” includes,
but is not limited to financial statements, business plans, document templates,
term sheets, policies and procedures, proprietary training materials, personnel,
board materials and minutes, operations, customer and client lists and
identities, potential customers and clients, vendor lists and agreements,
employees, servicing methods, strategies and strategic planning materials,
analyses, profit margins and other proprietary information in connection with
the Company; provided, however, that Confidential Information shall not include
any information which is generally known to the public or becomes known in the
industry through no wrongful act on my part. Confidential Information also
includes information received in confidence by the Company from its customers,
clients or other third parties.
2.Return of Confidential Information and Other Property. I shall deliver to the
Company all copies of Confidential Information and other Company property (which
includes but is not limited to any documents, notes or other work product
connected with or derived from my services to or affiliation with the Company,
whether in electronic or paper form) in my possession or control upon the
earlier of a request by the Company or termination of my employment.
3.Non-Solicitation/Non-Accept.
(a)During my employment with the Company, and for the period ending on the first
anniversary of the effective date of my termination of employment with the
Company, I shall not directly or indirectly:
(i)solicit or accept for employment with another employer or employ any person
then, or within the prior six (6) months, employed by the Company, or request,
influence or


ACTIVE/88109755.9



--------------------------------------------------------------------------------





advise any person who at the time of such communication is employed by the
Company to leave such employment; or
(ii)influence or advise any business that is or may be competitive with the
business of the Company to employ any person who is employed by the Company; or
(iii)solicit or accept any customer or client of the Company to do business with
any person or entity other than the Company or request, induce or advise any
customer or client of the Company to withdraw, curtail, diminish or cease his,
her or its business with the Company.
(iv)For purposes of Section 3(a), I understand and acknowledge the following for
purposes of this Agreement:
(v)A business is or may be “competitive” with the Company if such business is
engaged in banking, investment management, financial planning, trust
administration or other related financial services;
(vi)to “employ” means to perform services as a common law employer or as an
independent contractor for the Company or another person or entity;
(vii)if I advise others concerning the process of encouraging a person to become
employed or a customer to do business, I will be considered to have solicited
such person or customer regardless of whether I directly engage in solicitation
of the person;
(viii)I shall be considered to “accept for employment” or “employ” any person
who becomes employed by another employer if:
(A)I advise any bank or other business with which I am affiliated to consider
such person for employment,
(B)I participate in any way in the consideration of any such person for
employment, or
(C)such person becomes employed in a position in which I supervise such person;
(ix)I shall be considered to “accept” a customer or client if I perform services
for such customer or client;
(x)a “customer or client of the Company” means any person or entity who or which
did business with the Company during my employment with the Company; provided
that, if my employment with the Company is limited exclusively to Boston Private
Bank & Trust Company and its predecessors (the “Bank”), a “customer or client of
the Company” shall be limited to any person or entity who or which did business
with the Bank during my employment with the Bank. for purposes of the
post-employment restrictions in this Section 3.
(b)I hereby acknowledge the necessity of the protection provided to the Company
under this Agreement. I have carefully considered the nature and scope of such
protection. The Company and I hereby agree that the unique nature of the
business of the Company and the nature of my services for the Company require
the protection specified in this Agreement. The consideration described in this
Agreement is sufficient and adequate to compensate me for agreeing to the
restrictions contained herein. I


ACTIVE/88109755.9



--------------------------------------------------------------------------------





acknowledge that I can continue to actively pursue my career and earn sufficient
compensation without breaching any of the foregoing restrictions. The period of
the post-employment restrictions in this Agreement is expressly represented and
agreed to be fair, reasonable and necessary.
4.Other Obligations. I represent and warrant to the Company that I am not under
any contract, agreement or restrictive covenant, and have not previously
executed any documents whatsoever with any other person, firm, association, or
corporation, that will, in any manner, prevent me from performing any of the job
duties and responsibilities that may be assigned to me from time to time by the
Company. I also represent and warrant that I will not bring and have not brought
with me to the Company and that I will not use in the course and scope of my
employment with the Company any confidential, proprietary and/or trade secret
materials, documents or information that I obtained from a former employer or
other individual or entity, without the express written authorization of the
pertinent former employer or other individual or entity. I further represent and
warrant that, during my employment with the Company, I will not breach any
obligation or duty to maintain confidential and not to disclose or use that I
may owe to any former employer or other individual or entity, and I agree to
fulfill and comply with any and all such obligations and duties during my
employment by the Company.
5.Notice to Future Employers and of Future Employment.
(a)I agree that during my employment with the Company and for the period of one
(1) year following the termination of my employment with the Company for any
reason, I will inform each prospective new employer I may have, prior to
accepting employment, of the existence of this Agreement, and I shall provide
each prospective employer with a copy of this Agreement.
(b)I also agree that during my employment with the Company and for the period of
one (1) year following the termination of my employment with the Company for any
reason, I shall notify the Company in writing of any subsequent engagement,
occupation or employment, whether as owner, employee, officer, director, agent,
consultant, independent contractor or the like, and my duties and
responsibilities with respect to any such position.
6.Enforcement and Remedies. I hereby acknowledge that upon my breach of any of
the covenants contained in this Agreement, the Company will suffer irreparable
harm for which the remedy at law will be inadequate, and that an injunction may
be entered against me by any court having jurisdiction, restraining me from
breaching any of the provisions of this Agreement or continuing the breach of
any such provisions, without the necessity of posting a bond. Resort to such
equitable relief shall not be construed to be a waiver by the Company of any
other rights or remedies that the Company may have to recover damages or other
relief. In addition, if the Company prevails in an action to enforce this
Agreement, I shall compensate the Company for its reasonable attorneys’ fees and
related expenses incurred in enforcing this Agreement.
7.At-Will Employment. It is my understanding that the Company or I may terminate
my employment at any time, with or without cause; provided that if I have
entered into or in the future enter into a separate written and fully executed
employment agreement that expressly provides for employment on other than an
at-will basis, my employment status pursuant to such agreement shall supersede
the foregoing acknowledgment of at-will employment.
8.Amendment or Modification. This Agreement may not be changed or amended except
in writing signed by myself and the Company.


ACTIVE/88109755.9



--------------------------------------------------------------------------------





9.Severability. All provisions, terms, conditions, paragraphs, agreements and
covenants (“Provisions”) contained in this Agreement are severable and, in the
event any one of them shall be held to be invalid, this Agreement shall be
interpreted as if such Provision was not contained herein, and such
determination shall not otherwise affect the validity of any other Provision.
10.Survival and Assignment by the Company. The Company may assign the rights
given to it in this Agreement, and this Agreement shall survive any sale of
assets, merger, consolidation, or other change in corporate structure. I
understand that my obligations under this Agreement will continue in accordance
with its express terms regardless of any changes in my title, position, duties,
salary, compensation or benefits or other terms and conditions of employment or
any transfer between Company entities and that no such changes shall constitute
a termination of my employment. I also acknowledge that provisions of this
Agreement shall continue in effect following the termination of my employment as
specified above. Notwithstanding the foregoing, if my employment terminates
without Cause upon or following a Change of Control or a Sale Event, my
obligations under Section 3 (“Non-Solicitation/Non-Accept”) shall no longer be
in effect. For purposes of this Agreement, (i) a termination without “Cause”
shall have the same meaning as a Job Elimination, as that term is defined in the
BPFH Severance Pay Plan as in effect on the date of this Agreement; and (ii) the
terms “Change of Control” and “Sale Event” shall have the same meanings as set
forth in the Plan.
11.Waiver. The waiver by the Company of any breach of any provision of this
Agreement shall not be construed as a waiver of any subsequent breach of such
provision or the breach of any other provision contained in this Agreement.
12.Governing Law. This Agreement shall be construed in accordance with and
governed by the substantive laws of the Commonwealth of Massachusetts without
regard to conflict of law provisions.
13.Knowledge of Rights and Duties. I have carefully reviewed and completely read
all of the provisions of this Agreement and understand my rights, duties,
obligations and responsibilities under this Agreement. I acknowledge that I am
knowingly and voluntarily entering into this Agreement.
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
shown below.


___________________________________        Martha T. Higgins, Executive Vice
President
EMPLOYEE (Print Name)
FOR THE COMPANY (Print name, title & employer)



___________________________________        ____________________________________
Signature                        Signature




DATE:_____________________________












ACTIVE/88109755.9



--------------------------------------------------------------------------------





EXHIBIT I (B): NON-SOLICITATION AND
CONFIDENTIALITY AGREEMENT (FOR CALIFORNIA RESIDENTS ONLY)


I acknowledge that I enter into this Non-Solicitation and Confidentiality
Agreement (the “Agreement”) in connection with an award of restricted stock,
restricted stock units or a grant of a stock option (together, an “Award”) that
is made on or about the date of the proposal of this Agreement, pursuant to the
Boston Private Financial Holdings, Inc. 2009 Stock Option and Incentive Plan or
any subsequent stock option and/or restricted stock plan of Boston Private
Financial Holdings, Inc. (together, the “Plan”) and that I shall forfeit the
Award (whether vested or unvested) if I do not execute this Non-Solicitation and
Confidentiality Agreement (the “Agreement”) within 30 days of the grant date of
the Award.
For purposes of this Agreement, the “Company” refers to Boston Private Financial
Holdings, Inc. (“BPFH”) and any and all of its wholly or partially owned
subsidiaries.
In consideration for my eligibility for any Award, I hereby agree as follows:
1.Confidential Information. During my employment with the Company and at all
times thereafter, I shall keep secret and retain in strictest confidence, and
shall not disclose or use, other than in the proper performance of my
responsibilities for the Company, any Confidential Information. “Confidential
Information” means any information, whether or not in writing, concerning the
Company’s business or activities that the Company has not released to the
general public. I acknowledge that all Confidential Information is the property
of the Company. I understand that the term “Confidential Information” includes,
but is not limited to financial statements, business plans, document templates,
term sheets, policies and procedures, proprietary training materials, personnel,
board materials and minutes, operations, customer and client lists and
identities, potential customers and clients, vendor lists and agreements,
employees, servicing methods, strategies and strategic planning materials,
analyses, profit margins and other proprietary information in connection with
the Company; provided, however, that Confidential Information shall not include
any information which is generally known to the public or becomes known in the
industry through no wrongful act on my part. Confidential Information also
includes information received in confidence by the Company from its customers,
clients or other third parties.
2.Return of Confidential Information and Other Property. I shall deliver to the
Company all copies of Confidential Information and other Company property (which
includes but is not limited to any documents, notes or other work product
connected with or derived from my services to or affiliation with the Company,
whether in electronic or paper form) in my possession or control upon the
earlier of a request by the Company or termination of my employment.
3.Non-Solicitation. During my employment with the Company, and for the period
ending on the first anniversary of the effective date of my termination of
employment with the Company, I shall not, directly or indirectly, solicit any
person then, or within the prior six (6) months, employed by the Company, or
request, influence or advise any person who at the time of such communication is
employed by the Company to leave such employment.
4.Other Obligations. I represent and warrant to the Company that I am not under
any contract, agreement or restrictive covenant, and have not previously
executed any documents whatsoever with any other person, firm, association, or
corporation, that will, in any manner, prevent me from performing any of the job
duties and responsibilities that may be assigned to me from time to time by the


ACTIVE/88109755.9



--------------------------------------------------------------------------------





Company. I also represent and warrant that I will not bring and have not brought
with me to the Company and that I will not use in the course and scope of my
employment with the Company any confidential, proprietary and/or trade secret
materials, documents or information that I obtained from a former employer or
other individual or entity, without the express written authorization of the
pertinent former employer or other individual or entity. I further represent and
warrant that, during my employment with the Company, I will not breach any
obligation or duty to maintain confidential and not to disclose or use that I
may owe to any former employer or other individual or entity, and I agree to
fulfill and comply with any and all such obligations and duties during my
employment by the Company.
5.Notice to Future Employers. I agree that during my employment with the Company
and for the period of one (1) year following the termination of my employment
with the Company for any reason, I will inform each prospective new employer I
may have, prior to accepting employment, of the existence of this Agreement, and
I shall provide each prospective employer with a copy of this Agreement. I also
agree that the Company has the right to independently contact any potential or
actual future employer of mine to notify the future employer of my obligations
under this Agreement and provide such future employer with a copy of this
Agreement.
6.Enforcement and Remedies. I hereby acknowledge that upon my breach of any of
the covenants contained in this Agreement, the Company will suffer irreparable
harm for which the remedy at law will be inadequate, and that an injunction may
be entered against me by any court having jurisdiction, restraining me from
breaching any of the provisions of this Agreement or continuing the breach of
any such provisions, without the necessity of posting a bond. Resort to such
equitable relief shall not be construed to be a waiver by the Company of any
other rights or remedies that the Company may have to recover damages or other
relief. In addition, if the Company prevails in an action to enforce this
Agreement, I shall compensate the Company for its reasonable attorneys’ fees and
related expenses incurred in enforcing this Agreement.
7.At-Will Employment. It is my understanding that the Company or I may terminate
my employment at any time, with or without cause; provided that if I have
entered into or in the future enter into a separate written and fully executed
employment agreement that expressly provides for employment on other than an
at-will basis, my employment status pursuant to such agreement shall supersede
the foregoing acknowledgment of at-will employment.
8.Amendment or Modification. This Agreement may not be changed or amended except
in writing signed by myself and the Company.
9.Severability. All provisions, terms, conditions, paragraphs, agreements and
covenants (“Provisions”) contained in this Agreement are severable and, in the
event any one of them shall be held to be invalid, this Agreement shall be
interpreted as if such Provision was not contained herein, and such
determination shall not otherwise affect the validity of any other Provision.
10.Survival and Assignment by the Company. The Company may assign the rights
given to it in this Agreement, and this Agreement shall survive any sale of
assets, merger, consolidation, or other change in corporate structure. I
understand that my obligations under this Agreement will continue in accordance
with its express terms regardless of any changes in my title, position, duties,
salary, compensation or benefits or other terms and conditions of employment or
any transfer between Company entities and that no such changes shall constitute
a termination of my employment. I also acknowledge that provisions of this
Agreement shall continue in effect following the termination of my employment as
specified above. I also acknowledge that provisions of this Agreement shall
continue in effect following the termination of my employment as specified
above. Notwithstanding the foregoing, if my employment


ACTIVE/88109755.9



--------------------------------------------------------------------------------





terminates without Cause upon or following a Change of Control or a Sale Event,
my obligations under Section 3 (“Non-Solicitation”) shall no longer be in
effect. For purposes of this Agreement, (i) a termination without “Cause” shall
have the same meaning as a Job Elimination, as that term is defined in the BPFH
Severance Pay Plan as in effect on the date of this Agreement; and (ii) the
terms “Change of Control” and “Sale Event” shall have the same meanings as set
forth in the Plan.
11.Waiver. The waiver by the Company of any breach of any provision of this
Agreement shall not be construed as a waiver of any subsequent breach of such
provision or the breach of any other provision contained in this Agreement.
12.Governing Law. This Agreement shall be construed in accordance with and
governed by the substantive laws of the State of California without regard to
conflict of law provisions.
13.Knowledge of Rights and Duties. I have carefully reviewed and completely read
all of the provisions of this Agreement and understand my rights, duties,
obligations and responsibilities under this Agreement. I acknowledge that I am
knowingly and voluntarily entering into this Agreement.
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
shown below.


___________________________________        Martha T. Higgins, Executive Vice
President
EMPLOYEE (Print Name)
FOR THE COMPANY (Print name, title & employer)



___________________________________        ____________________________________
Signature                        Signature




DATE:_____________________________




ACTIVE/88109755.9

